12 F.3d 213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earnest MARTIN, Jr., Plaintiff-Appellant,v.Brereton C. JONES, Governor, Kentucky Commonwealth;  BillyG. Wellman, Secretary, Justice Cabinet;  Jack C. Lewis,Commissioner, Corrections Department;  Emmitt L. Sparkman,Warden, Northpoint Training Center, Defendants-Appellees.
No. 93-5699.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1993.

1
Before:  MARTIN and RYAN, Circuit Judges, and EDGAR, District Judge.*

ORDER

2
Earnest Martin, Jr., a pro se Kentucky prisoner, appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Martin is currently confined at the Northpoint Training Center (NTC) in Burgin, Kentucky.  Seeking monetary and equitable relief, Martin sued various state officials, including the Governor of Kentucky (Jones), the Justice Cabinet Secretary (Wellman), the Corrections Commissioner (Lewis) and the NTC Warden (Sparkman), but did not specify the capacity in which he sued the defendants.  Martin alleged that the defendants housed him in a "contaminated" building and discriminated against him, in violation of his First, Eighth and Fourteenth Amendment rights through unspecified actions.


4
The magistrate judge recommended that Martin's complaint be dismissed, sua sponte, pursuant to 28 U.S.C. Sec. 1915(d).  Over Martin's objections, the district court adopted the magistrate judge's recommendation and dismissed the complaint.  Martin has filed a timely appeal.


5
Upon review, we conclude that the district court did not abuse its discretion in dismissing Martin's complaint as frivolous.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992);   Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation